In a proceeding to judicially settle the account of the successor executor of the estate of Albert Z. Hogan, deceased, in which the respondent, the special guardian for an incompetent beneficiary, Mabel Hogan, the testator’s daughter, filed certain objections to the account, the successor executor appeals from so much of a decree of the Surrogate’s Court, Westchester County, settling the account, made December 5, 1962 upon the opinion and decision of the court (see 37 Mise 2d 806) after a nonjury trial, as: (1) surcharged him with respect to real estate brokerage commissions paid by him to his attorney; and (2) allowed a fee of $1,000 to the respondent special guardian for his services to the incompetent beneficiary. Decree modified on the law and the facts to the extent of reducing to $750 the fee allowed to the special guardian. As so modified, decree, insofar as appealed from, affirmed, without costs. Findings of fact contained or implicit in the Surrogate’s decision (37 Mise 2d 806) which may be inconsistent herewith, are reversed; and new findings are made as indicated herein. In our opinion, in the circumstances here presented, the amount allowed to the special guardian was excessive to the extent indicated. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur,